NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   JAMES TYLER HARWOOD, Petitioner.

                         No. 1 CA-CR 15-0863 PRPC
                              FILED 7-6-2017


     Petition for Review from the Superior Court in Mohave County
                         No. S8015CR201301389
                  The Honorable Derek C. Carlisle, Judge

                              REVIEW DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

James Tyler Harwood, Florence
Petitioner



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.
                           STATE v. HARWOOD
                            Decision of the Court

C R U Z, Judge:

¶1           Petitioner James Tyler Harwood petitions this court for
review from the superior court’s order filed September 16, 2015, summarily
dismissing his petition for post-conviction relief of-right, filed July 9, 2015.
We deny review in this case. Harwood has already sought review of this
same order in State v. Harwood, 1 CA-CR 15-0723 PRPC, which is currently
pending before this court and will be considered in due course. The denial
of review in this matter is without prejudice to our consideration of any
issue or argument properly presented for review in 1 CA-CR 15-0723 PRPC.




                            AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         2